       Case 1:18-cv-04438-AT-BCM Document 371 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     1/7/21
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                                 18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                                18-CV-8231 (AT) (BCM)

       -against-                                          ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during today's telephonic conference, all discovery in

both actions shall remain STAYED through and including January 21, 2021.

       The Court will conduct a further status conference on January 21, 2021, at 11:00 a.m.

At that time, the parties are directed to dial (888) 557-8511 and enter the access code 7746387.

No later than January 19, 2021, the parties shall file a joint letter, informing the Court as to the

status of settlement negotiations.

Dated: New York, New York
       January 7, 2021                        SO ORDERED.


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
